         Case 1:20-cr-00152-PAB Document 114 Filed 10/06/20 USDC Colorado Page 1 of 1


AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                  __________     of Colorado
                                                              District of __________

                   United States of America                        )
                              v.                                   )
                                                                   )
              10. RICKIE PATTERSON BLAKE                           )      Case No. 1:20-cr-00152-PAB-10
                                                                   )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

u Indictment               ✔ Superseding Indictment
                           u                               u Information u Superseding Information                   u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition u Violation Notice             u Order of Court

         Byron G. Rogers Courthouse
Place: 1929 Stout Street                                                        Courtroom No.: C204
         Denver, CO 80294
                                                                                Date and Time: 10/13/2020 2:00 pm

          This offense is briefly described as follows:

Count 1: Unlawful restraint of interstate trade and commerce, 15 U.S.C. § 1

Video teleconference call-in instructions will be determined and provided prior to your scheduled appearance. Prior to your
court appearance, Defendant shall check in with the U.S. Marshall's Service - 901 19th Street, Denver, Colorado- (720)
264-7700, and with the U.S. Probation Office - 1929 Stout Street, Denver, CO - (303) 844-5424.




Date:              10/06/2020                                                     s/A. Thomas, Ceputy Clerk
                                                                                       Issuing officer’s signature

                                                                               Jeffrey P. Colwell, Clerk of Court
                                                                                        Printed name and title



I declare under penalty of perjury that I have:

u Executed and returned this summons                           u Returned this summons unexecuted



Date:
                                                                                           Server’s signature



                                                                                        Printed name and title
